DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 4/13/2022 is acknowledged.

Specification
	There were several term“the housing housing” disclosed. 
	“PP material” must be define.
 Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the limitation “a cavity when the plastic packaging material is filled into the cavity, wherein the cavity is a cavity in a mold” is unclear.

Claim Objections
Regarding claim 1, the preamble, only the pin is per se as being positively claimed while the body of the claim also positively claimed a cavity in a mold.  For the purpose of the examination it has been assumed that only the pin per se is being positively claimed.

Regarding claim 10, the preamble, only the pin combination structure is per se as being positively claimed while the body of the claim also positively claimed a cavity in a mold.  For the purpose of the examination it has been assumed that only the pin combination per se is being positively claimed.

Regarding claim 11, the preamble, only the package body is per se as being positively claimed while the body of the claim also positively claimed a cavity in a mold.  For the purpose of the examination it has been assumed that only the package body per se is being positively claimed.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (disclosed in the Background section) in view of Hollar et al. (US 7,045,730).

Regarding claim 1, Applicant’s APA substantially disclosed the claimed invention except the baffle structure.
Hollar et al. teach a baffle (20) sleeve onto a contact (14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the baffle sleeves onto the pin of the Applicant’s APA, as taught by Hollar et al. for protecting the pin from glue (Col. 5, L. 1-8).

	Regarding claim 2, in the modified pin, Hollar et al. disclose an angle (un-numbered, at flare portion 22 of the baffle) between the baffle structure and the pin body along a direction of the bottom of the pin body is greater than 0 degrees, and is less than or equal to 90 degrees.

Regarding claim 3, in the modified pin, Applicant’s APA in view of Hollar substantially disclosed the claimed invention except the baffle structure is of a material capable of resisting a high temperature of over 175 degrees Celsius.
Official Notice is taken (see MPEP 2144.03).  Using a high temperature resisting material in molding is a well-known method before the effective filing date of the claimed invention was made.

Regarding claim 4, in the modified pin, Hollar et al. disclose the baffle structure is of an elastic material.

Regarding claim 5, in the modified pin, Hollar et al. disclose the baffle structure and the middle of the pin body are integrally formed.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.
Claim 10, the prior art of record failed to teach at least two slots are provided on the baffle structure, wherein each of the at least two slots of the baffle structure is sleeved on a middle of the each pin, and the at least two slots are in a one-to-one correspondence with the at least two pins.
Claim 11, the prior art of record failed to teach the substrate is located at a bottom of the cavity, the middle of the body is located at a top of the cavity, a side wall at the top of the cavity abuts against the baffle structure, and a bottom-to-top height of the cavity is lower than a bottom-to-top height of the pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833